Lumpkin, J.
1. The judge of the superior court appointed a receiver for the assets of a firm, and gave certain directions to him. Thereafter two creditors brought suit against the members of the firm, and other creditors brought suit against the firm. The receiver of the firm filed his equitable petition, praying that these creditors, and also the judge of the city court in which the suits were pending, be enjoined from proceeding therewith in any manner until after the final judgment in the case in which he was appointed as receiver. Upon presentation of this petition to the judge of the superior court, he granted an order that the creditors named and the judge of the city court should be “temporarily restrained and enjoined from further proceeding with said cases until the final disposition of the receiver’s bill in the case of [naming the main case] pending in the superior court of Berrien county.” No rule nisi was granted, or hearing had, nor was any provision made for a hearing of the application for injunction. Held, that this was not a mere setting of the case for a - hearing, with a temporary restraining order ad interim, but was the grant of an injunction without a hearing, to continue until another ease should terminate, and was erroneous.
(a) It was also error to enjoin the judge of the city court along with the parties to the eases pending therein.
2. The motion to dismiss the writ of error was without merit.

Judgment reversed.


All the Justices concur.